t c memo united_states tax_court michael s yoklic and kay e ross petitioners v commissioner of internal revenue respondent docket no filed date michael s yoklic and kay e ross pro sese doreen marie susi and zachary b friedman for respondent memorandum opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year after a concession by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent the issue for decision is whether pursuant to sec_85 and sec_451 petitioners had additional taxable_income of dollar_figure for as a result of petitioner michael s yoklic’s receiving unemployment_compensation in that amount during that year we resolve this issue in favor of respondent background the parties submitted this case to the court for decision without trial under rule the court incorporates by reference the parties’ stipulations of facts and accompanying exhibits petitioners resided in arizona at the time the petition was filed with the court michael s yoklic petitioner filed a claim for unemployment benefits effective date with the arizona department of economic security des des initially found petitioner eligible to receive benefits of dollar_figure per week for each of the weeks ending may to date it is undisputed that petitioner received dollar_figure in unemployment benefits from des during that period thereafter des issued petitioner a determination_letter dated date followed by decision letters dated september and date these letters stated that petitioner was not entitled to the unemployment benefit sec_2respondent concedes that petitioners did not overreport their federal_income_tax withholding for received resulting in an overpayment of unemployment benefits of dollar_figure determined against him the date letter also informed petitioner that the last date to file a request for review was date the only action petitioner took in response to this letter was to repay the benefits he had received as evidenced by a copy of an endorsed check dated date paid to the order of des for dollar_figure des sent the internal_revenue_service and petitioner a form 1099-g certain government payments reporting unemployment_compensation of dollar_figure paid to petitioner in petitioners prepared their federal_income_tax return for reporting income and expenses on a cash_basis however they did not report the unemployment_compensation on the joint_return relying on the des form 1099-g respondent sent a notice_of_deficiency to petitioners on date determining that the reported unemployment_compensation was fully taxable because it is considered a substitute for wages petitioners timely petitioned this court for redetermination of the deficiency 3the date letter states that petitioner was overpaid unemployment benefits of dollar_figure during we believe this stated amount was a typographical error and that the correct amount of overpaid unemployment benefits was dollar_figure as stated in the other two letters discussion gross_income includes all income from whatever source derived unless specifically excluded sec_61 sec_85 and b specifically provides for the inclusion of unemployment_compensation in gross_income defining the term unemployment_compensation as any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation in addition sec_451 provides that for a cash_basis taxpayer the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer see sec_1_451-1 income_tax regs providing that under the cash accounting_method gains profits and income are to be included in gross_income in the taxable_year in which they are actually or constructively received by the taxpayer sec_85 and sec_451 are unambiguous and their application to the undisputed facts of this case is clear petitioners stipulated that they were cash_basis taxpayers and that during petitioner received dollar_figure in unemployment_compensation from des in their posttrial brief petitioners contend that the unemployment_compensation should not be included in their gross_income because they repaid it pursuant to des’ letters in the subsequent taxable_year petitioners seem to be arguing that the doctrine_of rescission which is a minor exception to the claim-of-right doctrine applies here the claim-of-right doctrine arises out of the need for certainty in allocating items to the appropriate annual_accounting_period blagaich v commissioner tcmemo_2016_2 at a taxpayer receives income under a claim of right whenever he acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition id quoting 366_us_213 under the claim-of-right doctrine laid out by the supreme court in n am oil consol v burnet 286_us_417 i f a taxpayer receives earnings under a claim of right he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent receipts subject_to a taxpayer’s claim of right are includible for the year of receipt the doctrine_of rescission represents an exception to the claim-of-right doctrine see blagaich v commissioner at pursuant to this exception income received under a claim of right need not be included in gross_income if in the year of receipt the taxpayer recognizes an existing and fixed obligation to repay the amount received and makes provisions for repayment see id at see also 55_tc_1020 aff’d 471_f2d_738 3d cir 38_tc_943 aff’d in part remanded in part 344_f2d_460 5th cir goldberg v commissioner tcmemo_1997_74 slip op pincite aff’d 246_f3d_674 9th cir on the basis of the record before us we find that petitioner’s obligation to repay the unemployment_compensation he received from des in became fixed in that same year however petitioners do not contend nor is there any evidence in the record indicating that they made provisions for repayment also in that same year instead the record clearly shows repayment to des the following taxable_year in date the doctrine_of rescission thus does not save petitioners from respondent’s adjustment including in their gross_income for the unemployment_compensation that in that year petitioner received from des accordingly pursuant to sec_85 and sec_451 we sustain respondent’s determination that for petitioners had dollar_figure of unemployment_compensation that was taxable_income to them we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
